THE COURT
took time, and upon full consideration of the following authorities, was of opinion, (THRUSTON, Circuit Judge, doubling,) that the affidavit to hold to bail was insufficient, because it did not state that the suit in Baltimore had terminated in favor of the present plaintiff. Waterer v. Freeman, Hob. (17 Jac.) 267; Skinner v. Gunton, 1 Saund. 228; Stennel v. Hogg, Id. 226, note 1, by Serg. Williams; Martin v. Lincoln, Esp. N. P. 527; Farrel v. Nunn, Bull. N. P. 13; Parker v. Langly, 10 Mod. 145, 209; Brownl. Rediv. 61; Reg. Brev. 134, a; Shotbolt’s Case, Godb. 70; Fisher v. Bristow, J. Doug. 215; Morgan v. Hughes, 2 Term R. 225; Lewis v. Farrel, 1 Strange, 114; Lil. Ent. 15, 23, 35; Sutton v. Johnstone, 1 Term R. 497, 498.
The defendant was permitted to appear without special bail. At a subsequent term, he filed a general demurrer to the declaration; and at May term, 1827, the suit was struck off by order of the plaintiff.